Case 2:19-cv-01192-NR Document 13 Filed 11/12/19 Page 1 of 2

THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Gary MacKay and Dan Hewson 2:19-cv-001192-NR

Plaintiffs

a ‘FILED

Nov 5 sui

 

Steve Campbell CLERK U.S. DISTRICT COURT
WEST. DIST OF PENNSYLVANIA

 

Defendant

DEFENDANTS’ MOTION #1 FOR
DISMISSAL FOR WANT OF JURISDICTION AND STANDING

Having duly sworn to the Affidavit on October 18" 2019 in response to the Plaintiff's Summons in a
Civil Action filed with the Court on September 17" 2019, received by the undersigned on October 3"
2019; the undersigned acknowledges receipt of the notice of this matter’s placement into the United States
District Court for the Western District of Pennsylvania’s Alternative Dispute Resolution (ADR) program.
Based on the documentation in the Affidavit of 18" 2019, Defendants now move for judicial approval for
the following:

Whereas the Plaintiff's have made use of an alleged “Obligation” to Tube-Mac Industries Inc. to justify
Jurisdiction, Venue and Standing, the Plaintiffs have not provided any evidence of said obligation. It is the
Defendants position that for said obligation to be valid and binding on the Defendants; it requires that the
Defendants had been duly and properly apprised of said obligation in writing during the time span of the
alleged events or omissions giving rise to the claim.

The Defendants hereby request that the court demand that the Plaintiff's produce documentation to prove
said “Obligation” was properly communicated to the Defendants in writing during the time span of the
alleged events or omissions giving rise to the claim. As additional backup to said evidence of
“Obligation”, the Defendants also hereby request that court demand that the Plaintiff’s produce complete
unredacted, audited and certified financial statements for Tube-Mac Industries Inc. from the end of the
first quarter of 2007 through the end of the third quarter of 2019 to prove or disprove any financial
“Obligation” by the Defendants to the Tube-Mac Industries Inc.

Page 1 of 2
Case 2:19-cv-01192-NR Document 13 Filed 11/12/19 Page 2 of 2

The allotted time to produce the two required pieces of evidence of said “Obligation” shall be for
discovery during the ADR having been filed with the court on or before the dates agreed to as part of the
DEFENDANTS’ MOTION #4 FOR EXPEDITING PROCEEDINGS.

If the Plaintiffs are unable or unwilling to comply with both requests for discovery at the ADR; or after
compliance, neither request confirms the existence of any financial or contractual “Obligation” to which
the Defendants were properly apprised of in writing during the timespan of the alleged events or omissions
giving rise to the claim:

_ WHEREFORE, Defendants respectfully request that the Court grant this motion and Dismiss this case for
Want of Jurisdiction and Standing on the basis that Tube-Mac Industries Inc. is not a bona vide Plaintiff
and the remaining Plaintiffs have no standing without Tube-Mac Industries Inc in this vexatious and
frivolous Civil Suit. *

Date: November 6, 2019 Respectfully,
Steven Clouston Campbell

cAN\|

 

Page 2 of 2
